       Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 1 of 20



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAWRENCE VANBUREN-MORGAN                   :
       Plaintiff                           :    CIVIL ACTION-LAW
    v.                                     :
                                           :
ALLIED SERVICES PERSONAL                   :
CARE, INC.                                 :    CASE NO.: 3:20-cv-00958
         Defendant                         :    HONORABLE ROBERT D.
                                           :    MARIANI

                         AMENDED COMPLAINT

     Plaintiff, Lawrence VanBuren-Morgan, by and through his counsel,

George R. Barron, Esquire, hereby complains against Defendant, and in

support thereof avers the following:

                           Jurisdiction and Venue

     1.    This action arises out of violations of the Patient Safety and

Quality Improvement Act, 42 U.S.C.S. § 299b-21 et seq., et seq.(“PSQIA”);

the Older Adults Protective Services Act, 35 P.S. §§ 10225-101 et. seq.

(“OAPSA”); Pennsylvania Whistleblower Law, 42 Pa. Stat. Ann. § 1421 et.

seq.(“Whistleblower Law”); and Pennsylvania common law.

     2.    The Court has jurisdiction over this action pursuant to, inter alia,

28 U.S.C. §§1331 and 1367.

     3.    Venue is proper in this judicial district under 28 U.S.C. §

1391(b) because the Defendant has a place of business in this state and in



                                       1
       Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 2 of 20



this judicial district, and because a substantial part of the events or

omissions giving rise to the claims occurred in this judicial district.

                                    The Parties

      4.    Plaintiff Lawrence VanBuren-Morgan (“Mr. VanBuren-Morgan”),

is an adult resident of Pennsylvania.

      5.    Defendant Allied Services Personal Care, Inc. (“Allied”) is, upon

information and belief, a Pennsylvania corporation headquartered at 100

Terrace Lane, Scranton, PA 18508.

      6.    Upon information and belief, Allied owns and operates an

Assisted Living Facility under the fictitious name of “Allied Services Meade

Street Residence”, located at 260 S. Meade St, Wilkes-Barre, PA, 18702

(the “Meade Street facility”).

                                 Statement of Facts

      7.    On or about September 16, 2019, Mr. VanBuren-Morgan

entered into Allied’s Certified Nurse Aide (“CNA”) Training Program and

began classroom training.

      8.    Beginning on or about November 25, 2019, Mr. VanBuren-

Morgan was assigned to complete the clinical portion of his training as a

Student Aide at Allied’s Meade Street facility.




                                         2
        Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 3 of 20



       9.    As a Student Aide, Mr. VanBuren-Morgan worked under the

supervision of Allied staff, providing basic nursing services to the residents

of the Meade Street facility.

       10.   As a Student Aide, Mr. VanBuren-Morgan was expected to take

direction and supervision from other Allied staff including CNAs, Licensed

Practical Nurses (“LPNs”), Registered Nurses (“RNs”) and RN Supervisors.

       11.   Following completion of the clinical portion of his training, Mr.

VanBuren-Morgan would have been scheduled to take the test to become a

CNA.

       12.   Allied did not provide Mr. VanBuren-Morgan with adequate

training or instruction regarding the reporting of resident abuse before

assigning him to work at the Meade Street facility.

       13.   Upon information and belief, Allied did not provide any of their

Meade Street facility staff with adequate training or instruction regarding

the reporting of resident abuse.

       14.   Allied assigned Mr. VanBuren-Morgan to work a double shift

(two eight (8) hour shifts) on December 14, 2019 as a Student Aide at the

Meade Street facility.

       15.   Near the end of his first eight (8) hour shift, at approximately

2:15 p.m., Mr. VanBuren-Morgan heard a resident yelling “get your hands

off me”, and “stop touching me” from behind the closed door of a bathroom.

                                        3
        Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 4 of 20



       16.       Other Allied staff who were within earshot of the yelling, and

closer to the bathroom than Mr. VanBuren-Morgan, ignored the yelling and

did not respond.

       17.       Because no one else responded, Mr. VanBuren-Morgan

entered the bathroom.

       18.       Inside the bathroom, Mr. VanBuren-Morgan found an Allied

CNA named Berianne Smith (“CNA Smith”) with a resident (“Ms. Doe”) of

the facility.1

       19.       Upon information and belief, CNA Smith was there to help Ms.

Doe use the bathroom.

       20.       Ms. Doe was confined to a wheelchair and required assistance

to use the bathroom.

       21.       CNA Smith was alone with Ms. Doe, despite the fact that union

information and belief, regulations required two staff to assist residents in

situations like this.

       22.       When he entered the bathroom, Mr. VanBuren-Morgan saw that

CNA Smith was pinching Ms. Doe’s nipples, and that Ms. Doe appeared to

be in pain.




1To protect the privacy of the abused resident, Plaintiff will refer to her as
“Ms. Doe” throughout.

                                           4
       Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 5 of 20



      23.    CNA Smith stopped what she was doing immediately when Mr.

VanBuren-Morgan entered the room.

      24.    Mr. VanBuren-Morgan was shocked and confused by what he

witnessed.

      25.    In order to get Ms. Doe away from CNA Smith, Mr. VanBuren-

Morgan told CNA Smith that he would take Ms. Doe back to her room, and

CNA Smith left the bathroom.

      26.    Ms. Doe was a care-dependent resident/patient of the Meade

Street facility and was, upon information and belief, an individual over the

age of sixty (60) years.

      27.    Mr. VanBuren-Morgan took Ms. Doe out of the bathroom, and

another Allied CNA, Tina May (CNA May) helped Mr. VanBuren-Morgan

return Ms. Doe to her room.

      28.    Mr. VanBuren-Morgan told CNA May that he had seen CNA

Smith pinching Ms. Doe’s nipples.

      29.    CNA May said “that’s messed up” but did not provide any

further direction to Mr. VanBuren-Morgan.

      30.    As a Student Aide, Mr. VanBuren-Morgan thought that CNA

May would either report the incident to the appropriate staff member, or

give him guidance as to what he should do next.



                                      5
          Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 6 of 20



      31.     Mr. VanBuren-Morgan reported the abuse to CNA May in good

faith so that it would be investigated and addressed through proper

channels.

      32.     Mr. VanBuren-Morgan believed that by intervening to stop the

abuse, removing Ms. Doe from the abuser, and reporting the incident to

CNA May, he had fulfilled his duty.

      33.     Upon information and belief, CNA May did not further report,

investigate, or otherwise act upon what Mr. VanBuren-Morgan told her.

      34.     Upon information and belief, CNA May was not disciplined by

Allied.

      35.     Upon information and belief, CNA May finished her shift at 3

p.m. and went home.

      36.     Upon information and belief, Ms. Doe had complained about,

and shown aggression toward, CNA Smith in the past, but no one at Allied

addressed her complaints or concerns.

      37.     Because Mr. VanBuren-Morgan’s first shift was about to end, he

began performing charting that was required to be performed before the

end of each shift.

      38.     At approximately 2:23 p.m. (approximately eight (8) minutes

after the first incident) Mr. VanBuren-Morgan heard Ms. Doe yelling from

behind the closed door to her room, “help, get her out of here.”

                                       6
        Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 7 of 20



       39.   Other Allied staff who were within earshot of the yelling and

closer to Ms. Doe’s room than Mr. VanBuren-Morgan ignored the yelling

and did not respond.

       40.   Mr. VanBuren-Morgan entered Ms. Doe’s room to check on Ms.

Doe, discovered that CNA Smith was in Ms. Doe’s room and observed that

Ms. Doe had a bloody nose.

       41.   Ms. Doe told Mr. VanBuren-Morgan that CNA Smith had struck

her nose.

       42.   CNA Smith said that Ms. Doe’s nose just started bleeding.

       43.   CNA Smith walked out of Ms. Doe’s room.

       44.   Mr. VanBuren-Morgan was aware that CNA Smith would be

leaving the facility at the end of her shift at 3 p.m.

       45.   Mr. VanBuren-Morgan treated Ms. Doe’s bleeding nose and

tried to help Ms. Doe calm down.

       46.   Mr. VanBuren-Morgan did not witness CNA Smith striking Ms.

Doe.

       47.   After assuring that Ms. Doe was safe, and after CNA Smith had

left the building, Mr. VanBuren-Morgan reported the abuse to a CNA named

Janna Burrowes (“CNA Burrowes”).




                                        7
         Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 8 of 20



        48.   Mr. VanBuren-Morgan reported the abuse to CNA Burrowes in

good faith so that it would be investigated and addressed through proper

channels.

        49.   CNA Burrowes told Mr. VanBuren-Morgan to report the incident

to LPN Jennifer LNU.2

        50.   Mr. VanBuren-Morgan reported both incidents (the bathroom

incident and the bloody nose incident) to LPN Jennifer LNU.

        51.   Mr. VanBuren-Morgan reported the abuse to LPN Jenifer LNU

in good faith so that it would be investigated and addressed through proper

channels.

        52.   Mr. VanBuren-Morgan and LPN Jennifer LNU interviewed and

examined Ms. Doe, confirming her account and injuries.

        53.   After confirming Ms. Doe’s account and injuries, LPN Jennifer

LNU continued to discuss the situation with Mr. VanBuren-Morgan, making

statements that suggested she was reluctant to report the abuse further

including “Do you know what you are doing? You are reporting abuse.”;

“Do you know what’s going to happen?” and “Everybody is going to get in

trouble.”




2   As used herein, LNU indicates “last name unknown”.

                                       8
         Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 9 of 20



      54.    Upon information and belief, LPN Jennifer LNU made these

statements because she knew that the reporting of abuse was discouraged

by Allied.

      55.    When Mr. VanBuren-Morgan did not relent, LPN Jennifer LNU

said “I have to think about it” and “are you sure this is what you want to

do?” and left Mr. VanBuren-Morgan.

      56.    Approximately one (1) hour later, LPN Jennifer LNU came back

to Mr. VanBuren-Morgan with RN Supervisor Lori LNU and they discussed

for approximately thirty (30) minutes what should be done regarding the

abuse.

      57.    RN Jennifer LNU and RN Supervisor Lori LNU then reported

the abuse to RN Supervisor Marie LNU.

      58.    Approximately twenty (20) minutes later, RN Supervisor Marie

LNU interviewed Mr. VanBuren-Morgan, examined and interviewed Ms.

Doe, and confirmed that she had been abused by CNA Smith.

      59.    RN Supervisor Marie LNU told Mr. VanBuren-Morgan to write a

statement for Allied regarding what had happened.

      60.    RN Supervisor Marie LNU also called the police.

      61.    When the police arrived, they also asked Mr. VanBuren-Morgan

to write a statement.



                                      9
          Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 10 of 20



         62.   Upon information and belief, the police officers told Allied that

they would come back to the facility to obtain Mr. VanBuren-Morgan’s

statement the next morning.

         63.   The statements written by Mr. VanBuren-Morgan for Allied and

the police were identical.

         64.   All Allied staff involved appeared unfamiliar with the proper

avenues for reporting abuse at the Meade Street facility, and several hours

elapsed between the time that Mr. VanBuren-Morgan reported the abuse to

CNA Burrowes and the time that RN Supervisor Marie LNU called the

police.

         65.   Mr. VanBuren-Morgan cooperated fully in the resulting

investigation.

         66.   Mr. VanBuren-Morgan wrote statements for Allied and for the

police, then continued his shift as a Student Aide providing care to Meade

Street facility residents.

         67.   No one suggested that Mr. VanBuren-Morgan should not be

permitted to continue working as a Student Aide providing care to Meade

Street facility residents.

         68.   On the following day, Mr. VanBuren-Morgan reported for work,

and worked approximately four (4) hours of his scheduled eight (8) hour

shift.

                                         10
      Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 11 of 20



     69.   Approximately four (4) hours into Mr. VanBuren-Morgan’s shift,

an Allied Nursing Supervisor (name unknown) told him that he had to go

home because of the abuse investigation and “Allied policy.”

     70.   Mr. VanBuren-Morgan questioned the Nursing Supervisor as to

whether he was being punished for reporting the abuse of Ms. Doe.

     71.   Soon thereafter, Allied called Mr. VanBuren-Morgan at home

and asked him to come back to the facility to speak to Allied’s Vice

President, James Cooney.

     72.   At the facility, Mr. Cooney introduced himself to Mr. VanBuren-

Morgan as Vice President of Allied.

     73.   During the meeting with Mr. VanBuren-Morgan, Mr. Cooney and

his assistant (name unknown) reviewed Mr. VanBuren-Morgan’s personnel

file and criminal background check.

     74.   Mr. Cooney and his assistant also reviewed the statement that

Mr. VanBuren-Morgan had written.

     75.   Mr. Cooney and his assistant instructed Mr. VanBuren-Morgan

to rewrite the statement he had given, adding some information such as

details and times, and removing other information.

     76.   Upon information and belief, Mr. Cooney had Mr. VanBuren-

Morgan rewrite the statement because he knew that the Pennsylvania



                                      11
        Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 12 of 20



Department of Health (“DOH”) would investigate the abuse, and he did not

want DOH to read Mr. VanBuren-Morgan’s first statement.

      77.    While he was with Mr. Cooney and his assistant, Mr. VanBuren-

Morgan overheard someone ask to speak to him by name.

      78.    Upon information and belief, the person who asked to speak to

Mr. VanBuren-Morgan was a representative of DOH and was investigating

the abuse incident.

      79.    Mr. VanBuren Morgan then overheard Mr. Cooney and his

assistant tell the DOH representative that Mr. VanBuren-Morgan was not

yet at the facility.

      80.    Only after Mr. VanBuren-Morgan finished rewriting his

statement did Allied permit him to speak to the DOH representative.

      81.    After Mr. VanBuren-Morgan spoke to the DOH representative,

Allied placed Mr. VanBuren-Morgan back on suspension.

      82.    Upon information and belief, Allied was cited by DOH for the

abuse committed by CNA Smith.

      83.    CNA Smith was criminally charged for her abuse of Ms. Doe.

      84.    CNA Smith’s abuse came to light only because of Mr.

VanBuren-Morgan’s report.




                                      12
          Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 13 of 20



      85.     Had Mr. VanBuren-Morgan ignored Ms. Doe’s cries for help, as

other Allied staff did, Mr. VanBuren-Morgan would still be employed by

Allied.

      86.     Upon information and belief, had Mr. VanBuren-Morgan ignored

Ms. Doe’s cries for help, as other Allied staff did, CNA Smith would still be

employed by Allied, and would still be abusing Ms. Doe and potentially

other residents of the Meade Street facility.

      87.     Ms. Smith’s abuse of Ms. Doe at the Meade Street facility was

widely reported in local media and caused Allied considerable

embarrassment.

      88.     Upon information and belief, Allied terminated CNA Smith’s

employment on or about December 19, 2019, approximately five (5) days

after she abused Ms. Doe.

      89.     Allied also terminated Mr. VanBuren-Morgan’s employment on

or about December 19, 2019, approximately five (5) days after he reported

CNA Smith’s abuse of Ms. Doe.

      90.     Allied terminated Mr. VanBuren-Morgan’s employment because

he reported CNA Smith’s abuse of Ms. Doe, to punish Mr. VanBuren-

Morgan for doing so, and to discourage other Allied staff from reporting

abuse.



                                       13
      Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 14 of 20



      91.   Upon information and belief, none of the Allied staff members

who failed to intervene in response to Ms. Doe’s cries of distress, or who

delayed the investigation into Ms. Doe’s abuse because of their own

confusion and/or reluctance, were disciplined or terminated by Allied.

      92.   As a result of Allied’s actions Mr. VanBuren-Morgan has

suffered emotional harm, embarrassment, humiliation, mental anguish and

loss of self-esteem, as well as economic loss and damage to his reputation.

      93.   Mr. VanBuren-Morgan also seeks punitive damages to protect

himself and others from termination for exercising their rights, and doing

their civic and professional duty in reporting elder abuse, and to prevent

further violations of the law by Allied and other employers.


                               COUNT ONE
                   Unlawful Retaliation in Violation of the
              Patient Safety Quality Improvement Act of 2005,
                       42 U.S.C.S. § 299b-21 et seq.

      94.   All previous paragraphs are incorporated as if set forth herein.

      95.   At all times relevant hereto Allied was a “provider” as defined by

Patient Safety and Quality Improvement Act (”PSQIA”).

      96.   The PSQIA was intended to foster voluntary reporting by health

care providers and to maintain a nonpunitive environment for those

reporting abuse in good faith.



                                      14
       Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 15 of 20



      97.   Mr. VanBuren-Morgan reported the abuse of Ms. Doe to Allied

in good faith.

      98.   Mr. VanBuren-Morgan reported the abuse of Ms. Doe to Allied

with the intention of having the abuse reported to the appropriate state and

federal authorities including any applicable “patient safety organization” as

that term is defined by the PSQIA.

      99.   Allied retaliated against Mr. VanBuren-Morgan because he

reported the abuse of Ms. Doe by, inter alia, suspending him and

terminating his employment.

      100, In retaliating against Mr. VanBuren-Morgan, Allied violated the

PSQIA.

                             COUNT TWO
         VIOLATION OF PENNSYLVANIA WHISTLEBLOWER LAW
                    43 Pa. Stat. Ann. § 1421 et seq.
                 Retaliation and Wrongful Termination

      101. All previous paragraphs are incorporated as if set forth herein.

      102. Upon information and belief, Allied is a recipient of public

funding including Medicare and/or Medicaid.

      103. Upon information and belief, Allied is a “public body” as that

term is defined in the Pennsylvania Whistleblower Law, in that Allied is

funded in some amount by or through the Commonwealth or political

subdivision authority.


                                      15
       Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 16 of 20



      104. Under the Pennsylvania Whistleblower Law, no employer may

“discharge, threaten or otherwise discriminate or retaliate against an

employee regarding the employee’s compensation, terms, conditions,

location or privileges of employment because the employee or a person

acting on behalf of the employee makes a good faith report or is about to

report, verbally, or in writing, to the employer or appropriate authority an

instance of wrongdoing or waste.” 43 Pa. Stat. Ann.§ 1423.

      105. Additionally, Pennsylvania’s Medical Care Availability and

Reduction of Error (“MCARE") Act, 40 P.S. Insurance § 1303.101, et seq.

specifically protects health care professionals from retaliatory action under

the Pennsylvania Whistleblower Law for reporting “incidents” or “serious

events”, and authorizes the protections remedies set forth in the

Pennsylvania Whistleblower Law under 40 P.S. § 1303.308.

      106. Mr. VanBuren-Morgan made a good faith report to Allied, to

whom it was appropriate and reasonable to make such report, of an

incident of wrongdoing or waste, specifically, the abuse of Ms. Doe.

      107. The report made by Mr. VanBuren-Morgan was made in good

faith and without malice or personal benefit.

      108. Allied retaliated against Mr. VanBuren-Morgan because he

reported the abuse of Ms. Doe by, inter alia, suspending him and

terminating his employment.

                                      16
       Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 17 of 20



                        COUNT THREE
    UNLAWFUL RETALIATION AND INTIMIDATION IN VIOLATION OF
        THE OLDER ADULTS PROTECTIVE SERVICES ACT
                  35 P.S. § 10225.101 et seq.

       109. All previous paragraphs are incorporated as if set forth herein.

       110. The Older Adults Protective Services Act (“OAPSA”) mandates

reporting of elder abuse.

       111. OAPA prohibits retaliation against employees for reporting

abuse under the act, stating that “[a]ny person making a report or

cooperating with the agency, including providing testimony in any

administrative or judicial proceeding, and the victim shall be free from any

discriminatory, retaliatory or disciplinary action by an employer or by any

other person or entity.” 35 P.S. § 10225.101 et seq.

       112. Mr. VanBuren-Morgan’s termination was in retaliation for the

exercise of his legal right and duty to address and report elder abuse.

       113. As a Student Aide, Mr. VanBuren-Morgan was a mandated

reporter, and had a legal obligation to address and report the abuse of Ms.

Doe.

       114. Mr. VanBuren-Morgan satisfied that legal obligation by

intervening to assist Ms. Doe, by reporting the abuse, and by cooperating

in the ensuing investigations.




                                      17
       Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 18 of 20



      115. Allied’s conduct in terminating Mr. VanBuren-Morgan’s

employment in retaliation for reporting elder abuse, was purposeful, willful,

self-interested, wanton, outrageous, and illegal pursuant to OAPSA.

      116. Allied retaliated against Mr. VanBuren-Morgan for making the

report by, inter alia, suspending him and terminating his employment.

                            COUNT FOUR
                         WRONGFUL DISCHARGE

      117. All previous paragraphs are incorporated as if set forth herein.

      118. Mr. VanBuren-Morgan was legally obligated to address and

report the abuse of Ms. Doe.

      119. Defendant terminated Mr. VanBuren-Morgan’s employment in

retaliation for his exercise of his legal right and duty to address and report

the abuse of Ms. Doe.

      120. As an employee of an assisted living facility Mr. VanBuren-

Morgan had a legal obligation to address and report resident abuse.

      121. The legal requirement that Student Aides like Mr. VanBuren-

Morgan address and report resident abuse constitutes a clear mandate of

the public policy of the Commonwealth of Pennsylvania as set forth in, inter

alia, OAPSA and Medical Care Availability and Reduction of Error

(MCARE) Act, 40 Pa. Stat. § 1303.101 et seq.




                                      18
      Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 19 of 20



     122. Allied’s conduct in terminating Mr. VanBuren-Morgan’s

employment in retaliation for addressing and reporting resident abuse was

unlawful, purposeful, willful, self-interested, wanton and outrageous.

     WHEREFORE, Mr. VanBuren-Morgan respectfully requests that this

Honorable Court:

     (a)   Enter a declaratory judgment that Allied’s actions complained of

herein have violated and continue to violate the rights of Mr. VanBuren-

Morgan as secured by the statutes of the United States and the statutes

and common law of the Commonwealth of Pennsylvania; and

     (b)   Award to Mr. VanBuren-Morgan:

           1.      damages for loss of wages and benefits;

           2.      the value of future lost wages and benefits;

           3.      compensation for damage to Mr. VanBuren-Morgan’s
                   reputation;

           4.      other actual damages sustained by Mr. VanBuren-Morgan
                   as a result of the wrongful conduct of Allied;

           5.      compensatory damages;

           6.      damages for emotional pain, suffering, inconvenience,
                   mental anguish, loss of enjoyment of life, emotional
                   distress, anguish and humiliation, loss of self-esteem and
                   loss of Mr. VanBuren-Morgan’s ability to provide himself
                   with the rewards of his chosen career

           7.      equitable relief (including, but not limited to,
                   reinstatement, back pay, and restoration of benefits);


                                      19
        Case 3:20-cv-00958-RDM Document 4 Filed 06/16/20 Page 20 of 20




             8.    punitive or exemplary damages in a monetary award in
                   order to discourage future unlawful behavior on the part of
                   Allied and its agents;

             9.    interest on all of the above;

             10.   attorney fees, costs, disbursements and expenses; and

             11.   such further and additional relief as this Honorable Court
                   deems just and proper.


                             DEMAND FOR JURY

        Mr. VanBuren-Morgan demands a jury trial for all claims triable by a

jury.

                                                   /s/ George R. Barron
                                                   George R. Barron, Esq.
                                                   Attorney for Plaintiff
                                                   PA Attorney ID# 88747
                                                   88 N. Franklin St.
                                                   Wilkes-Barre, PA 18701
                                                   (570) 824-3088




                                       20
